Exhibit 10.31

EMPLOYMENT AGREEMENT

This Employment Agreement is made as of November 20, 2015, by Domino’s Pizza
LLC, a Michigan limited liability company (the “Company”) and Judith L.
Werthauser (the “Executive”).

RECITALS

 

  1. The Executive has experience and expertise required by the Company and its
Affiliates.

 

  2. Subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Executive Vice President, Chief
People Officer and the Executive wishes to accept such employment.

AGREEMENT

NOW, THEREFORE, for valid consideration received, the parties agree as follows:

 

  1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company offers and the Executive accepts employment hereunder
effective as of the date first set forth above (the “Effective Date”).

 

  2. Term. This Agreement shall commence on December 7, 2015 and shall remain in
effect for an indefinite time until terminated by either party as set forth in
Section 5 hereof.

 

  3. Capacity and Performance.

3.1    Offices. During the Term, the Executive shall serve the Company as
Executive Vice President, Chief People Officer. The Executive shall have such
other powers, duties and responsibilities consistent with the Executive’s
position as Executive Vice President, Chief People Officer as may from time to
time be prescribed by the Chief Executive Officer of the Company (“CEO”).

3.2    Performance. During the Term, the Executive shall be employed by the
Company on a full-time basis and shall perform and discharge, faithfully,
diligently and to the best of his/her ability, his/her duties and
responsibilities hereunder. During the Term, the Executive shall devote his/her
full business time exclusively to the advancement of the business and interests
of the Company and its Affiliates and to the discharge of his/her duties and
responsibilities hereunder. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental, political,
charitable or academic position during the Term of this Agreement, except for
such directorships or other positions which he/she currently holds and has
disclosed to the CEO in Exhibit 3.2 hereof and except as otherwise may be
approved in advance by the CEO.

 

Werthauser Employment Agreement

-1-



--------------------------------------------------------------------------------

  4. Compensation and Benefits. During the Term, as compensation for all
services performed by the Executive under this Agreement and subject to
performance of the Executive’s duties and obligations to the Company and its
Affiliates, pursuant to this Agreement or otherwise, the Executive shall receive
the following:

4.1    Base Salary. The Company shall pay the Executive a base salary at the
rate of Four Hundred Fifty Thousand Dollars ($450,000.00) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to such increases as the Board of Directors of the Company or the
Compensation Committee (the “Board”) in its sole discretion may determine from
time to time (the “Base Salary”).

4.2    Bonus Compensation. During the term hereof, the Executive shall
participate in the Company’s Senior Executive Annual Incentive Plan, as it may
be amended from time to time pursuant to the terms thereof (the “Plan,” a
current copy of which is attached hereto as Exhibit A) and shall be eligible for
a bonus award thereunder (the “Bonus”). For purposes of the Plan, the Executive
shall be eligible for a Bonus, and the Executive’s specified percentage (the
“Specified Percentage”) for such Bonus shall initially be fifty percent (50%) of
Base Salary and shall thereafter be established annually by the Board of
Directors (the “Board”) or, if the Board delegates the Specified Percentage
determination process to a Committee of the Board, by such Committee. In the
event the Board or Committee does not approve the Executive’s Specified
Percentage within 90 days of the beginning of a fiscal year, such Specified
Percentage shall be the same as the immediately preceding year. Whenever any
Bonus payable to the Executive is stated in this Agreement to be prorated for
any period of service less than a full year, such Bonus shall be prorated by
multiplying (x) the amount of the Bonus otherwise earned and payable for the
applicable fiscal year in accordance with this Sub-Section 4.2 by (y) a
fraction, the denominator of which shall be 365 and the numerator of which shall
be the number of days during the applicable fiscal year for which the Executive
was employed by the Company. Executive agrees and understands that any prorated
Bonus payments will be made only after determination of the achievement of the
applicable Performance Measures (as defined in the Plan) in accordance with the
terms of the Plan. Any compensation paid to the Executive as Bonus shall be in
addition to the Base Salary.

4.3    Paid Time Off (PTO). During the Term, the Executive shall be entitled to
four weeks of vacation per calendar year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. The Executive may not accumulate or carry over
from one calendar year to another any unused, accrued vacation time. The
Executive shall not be entitled to compensation for vacation time not taken. In
addition, the Executive shall be entitled to five days of emergency/medical PTO
per calendar year.

 

Werthauser Employment Agreement

-2-



--------------------------------------------------------------------------------

4.4    Other Benefits. During the Term and subject to any contribution therefor
required of executives of the Company generally, the Executive shall be entitled
to participate in all employee benefit plans, including without limitation any
401(k) plan, from time to time adopted by the Board and in effect for executives
of the Company generally (except to the extent such plans are in a category of
benefit otherwise provided the Executive hereunder). Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable policies of the Company. The Company may alter, modify, add to or
delete any aspects of its employee benefit plans at any time as the Board, in
its sole judgment, determines to be appropriate. Additionally, the Executive
shall receive a standard relocation package at the beginning of the Executive’s
employment for relocation of Executive to the Ann Arbor, Michigan area, in
accordance with the Company’s policies in relation to its executive officers.

4.5    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable business expenses, including without limitation the cost of first
class air travel and dues for industry-related association memberships, incurred
or paid by the Executive in the performance of his/her duties and
responsibilities hereunder, subject to (i) any expense policy of the Company set
by the Board from time to time, including without limitation any portion thereof
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder (“Section 409A”) and
(ii) such reasonable substantiation and documentation requirements as may be
specified by the Board or CEO from time to time.

4.6    Airline Clubs. Upon receiving the prior written approval of the CEO
authorizing the Executive to join a particular airline club, the Company shall
pay or reimburse the Executive for dues for not less than two nor more than four
airline clubs, provided such club memberships serve a direct business purpose
and subject to such reasonable substantiation and documentation requirements as
to cost and purpose as may be specified by the CEO from time to time.

4.7    Physicals. The Company shall annually pay for or reimburse the Executive
for the cost of a physical examination and health evaluation performed by a
licensed medical doctor, subject to such reasonable substantiation and
documentation requirements as to cost as may be specified by the Board or CEO
from time to time.

 

  5.

Termination of Employment and Severance Benefits. Notwithstanding the provisions
of Section 2 hereof, the Executive’s employment hereunder shall terminate prior
to the expiration of the term of this Agreement under the circumstances
described in this Section 5. All references herein to termination of employment,
separation from service and similar or correlative terms, insofar as they are
relevant to the payment of any benefit that could constitute nonqualified
deferred compensation subject to Section 409A, shall be construed to require a
“separation from service” within the meaning of Section 409A, and the Company

 

Werthauser Employment Agreement

-3-



--------------------------------------------------------------------------------

  and the Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any such termination
constitutes a “separation from service” as so defined.

5.1    Retirement or Death. In the event of the Executive’s retirement or death
during the Term, the Executive’s employment hereunder shall immediately and
automatically terminate. In the event of the Executive’s retirement after the
age of 65 with the prior consent of the Board or death during the Term, the
Company shall pay to the Executive (or in the case of death, the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to Executive’s estate) any Base Salary earned but unpaid through the
date of such retirement or death, any Bonus for the fiscal year preceding the
year in which such retirement or death occurs that was earned but has not yet
been paid and, at the times the Company pays its executives bonuses in
accordance with its general payroll policies, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such retirement or death
(prorated in accordance with Section 4.2).

5.2    Disability.

5.2.1    The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his/her employment hereunder through any illness, injury, accident or condition
of either a physical or psychological nature and, as a result, is unable to
perform substantially all of his/her duties and responsibilities hereunder for
an aggregate of 120 days during any period of 365 consecutive calendar days ;
provided, that if the Executive incurs a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, the Executive, unless he/she earlier returns to service (at a level
of service inconsistent with a separation from service under Section 409A) or
his/her employment is earlier terminated, shall in all events be deemed to have
separated from service not later than by the end of the twenty-ninth (29th)
month, commencing with the commencement of such leave of absence.

5.2.2    The Board may designate another employee to act in the Executive’s
place during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with
Section 4.5, to the extent permitted by the then current terms of the applicable
benefit plans, until the Executive becomes disabled within the meaning of
Section 409A or until the termination of his/her employment, whichever shall
first occur. Upon becoming so disabled, or upon such termination, whichever
shall first occur, the Company shall promptly and in all events within thirty
(30) days’ pay to the Executive any Base Salary earned but unpaid through the
date of such eligibility or termination and any

 

Werthauser Employment Agreement

-4-



--------------------------------------------------------------------------------

Bonus for the fiscal year preceding the year of such eligibility or termination
that was earned but unpaid. At the times the Company pays its executives bonuses
generally, but no later than two and one half (2  1⁄2) months after the end of
the fiscal year in which the bonus is earned, the Company shall pay the
Executive an amount equal to that portion of any Bonus earned but unpaid during
the fiscal year of such eligibility or termination (prorated in accordance with
Section 4.2). During the eighteen (18) month period from the date of such
disability (as determined under Section 409A), the Company shall pay the
Executive, at its regular pay periods, an amount equal to the difference between
the Base Salary and the amounts of any disability income benefits that the
Executive receives in respect of such period.

5.2.3    Except as provided in Section 5.2.2, while receiving disability income
payments under any disability income plan maintained by the Company, the
Executive shall not be entitled to receive any Base Salary under Section 4.1 or
Bonus payments under Section 4.2 but shall continue to participate in benefit
plans of the Company in accordance with Section 4.4 and the terms of such plans,
until the termination of his/her employment. During the 18-month period from the
date of disability (as determined under Section 409A) or termination, whichever
shall first occur, the Company shall contribute to the cost of the Executive’s
participation in group medical plans of the Company, provided that the Executive
is entitled to continue such participation under applicable law and plan terms.

5.2.4    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his/her duties and responsibilities hereunder, or for
purposes of Section 409A the Executive may, and at the request of the Company
shall, submit to a medical examination by a physician selected by the Company to
whom the Executive or his/her duly appointed guardian, if any, has no reasonable
objection, to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Board’s determination of the issue shall be
binding on the Executive.

5.3    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute “Cause” for termination: (i) Executive’s willful
failure to perform (other than by reason of disability), or gross negligence in
the performance of his/her duties to the Company or any of its Affiliates and
the continuation of such failure or negligence for a period of ten (10) days
after notice to the Executive; (ii) the Executive’s willful failure to perform
(other than by reason of

 

Werthauser Employment Agreement

-5-



--------------------------------------------------------------------------------

disability) any lawful and reasonable directive of the CEO; (iii) the commission
of fraud, embezzlement or theft by the Executive with respect to the Company or
any of its Affiliates; or (iv) the conviction of the Executive of, or plea by
the Executive of nolo contendere to, any felony or any other crime involving
dishonesty or moral turpitude. Anything to the contrary in this Agreement
notwithstanding, upon the giving of notice of termination of the Executive’s
employment hereunder for Cause, the Company and its Affiliates shall have no
further obligation or liability to the Executive hereunder, other than for Base
Salary earned but unpaid through the date of termination. Without limiting the
generality of the foregoing, the Executive shall not be entitled to receive any
Bonus amounts which have not been paid prior to the date of termination.

5.4    By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive: (i) promptly following termination and in all events within thirty
(30) days thereof, Base Salary earned but unpaid through the date of
termination, plus (ii) severance payments for a period to end twelve (12) months
after the termination date (“Severance Term”), of which (a) the first severance
payment shall be made on the date that is six (6) months from the date of
termination and in an amount equal six (6) times the Executives monthly base
compensation in effect at the time of such termination and (b) the balance of
the severance shall be paid on a bi-weekly basis in accordance with the
Company’s standard payroll processes and schedule in payments beginning on the
date that is seven (7) months from the date of termination and continuing
through the date that is twelve (12) months from the date of termination, each
such bi-weekly payment in an amount equal to the Executive’s bi-weekly base
compensation in effect at the time of such termination (i.e., 1/26th of the Base
Salary), plus (iii) promptly following termination and in all events within
thirty (30) days thereof, any unpaid portion of any Bonus for the fiscal year
preceding the year in which such termination occurs that was earned but has not
been paid, plus (iv) at the times the Company pays its executives bonuses
generally, but no later than two and one half (2  1⁄2) months after the end of
the fiscal year in which the Bonus is earned, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such termination (prorated
in accordance with Section 4.2).

5.5    By the Executive for Good Reason. The Executive may terminate employment
hereunder for Good Reason, upon notice to the Company setting forth in
reasonable detail the nature of such Good Reason. The following shall constitute
“Good Reason” for termination by the Executive: (i) any material diminution in
the nature and scope of the Executive’s responsibilities, duties, authority or
title, however, a change in reporting structure shall not constitute a material
diminution of authority; (ii) material failure of the Company to provide the
Executive the Base Salary and benefits in accordance with the terms of Section 4
hereof; or (iii) relocation of the Executive’s office to a location outside a
50-mile radius of the Company’s current headquarters in Ann Arbor, Michigan. In
the event of

 

Werthauser Employment Agreement

-6-



--------------------------------------------------------------------------------

termination in accordance with this Section 5.5, then the Company shall pay the
Executive: (x) promptly following termination and in all events within thirty
(30) days thereof, Base Salary earned but unpaid through the date of
termination, plus (y) six months after the termination date, an amount equal to
six times the Executive’s monthly base compensation in effect at the time of
such termination (i.e., 1/12th of the Base Salary) and thereafter, monthly
severance payments, each equal to the Executive’s monthly base compensation for
a period of six months , plus (z) at the times the Company pays its executives
bonuses generally, but no later than two and one half (2  1⁄2) months after the
end of the fiscal year in which the bonus is earned, an amount equal to that
portion of any Bonus earned but unpaid during the fiscal year of such
termination (prorated in accordance with Section 4.2).

5.6    By the Executive Other Than for Good Reason. The Executive may terminate
employment hereunder at any time upon 90 days written notice to the Company. In
the event of termination of the Executive’s employment pursuant to this
Section 5.6, the CEO or the Board may elect to waive the period of notice or any
portion thereof. The Company will pay the Executive his/her Base Salary for the
notice period, except to the extent so waived by the Board. Upon the giving of
notice of termination of the Executive’s employment hereunder pursuant to this
Section 5.6, the Company and its Affiliates shall have no further obligation or
liability to the Executive, other than (i) payment to the Executive of his/her
Base Salary for the period (or portion of such period) indicated above,
(ii) continuation of the provision of the benefits set forth in Section 4.4 for
the period (or portion of such period) indicated above, and (iii) any unpaid
portion of any Bonus for the fiscal year preceding the year in which such
termination occurs that was earned but has not been paid. The payments made
under subsections (i) and (iii) hereof shall be made promptly following
termination and in all events within thirty (30) days thereof.

5.7    Post-Agreement Employment. In the event the Executive remains in the
employ of the Company or any of its Affiliates following termination of this
Agreement, by the expiration of the Term or otherwise, then such employment
shall be at will.

5.8     Delayed Payments for Specified Employees. Notwithstanding the foregoing
provisions of this Section 5, if the Executive is a “specified employee” as
defined in Section 409A, determined in accordance with the methodology
established by the Company as in effect on the Executive’s termination, amounts
payable hereunder on account of the Executive’s termination that would
constitute nonqualified deferred compensation for purposes of Section 409A and
that would, but for this Section 5.9, be payable within the six (6) month period
commencing with the Executive’s termination shall instead be accumulated and
paid in a lump sum at the conclusion of such six-month period.

 

Werthauser Employment Agreement

-7-



--------------------------------------------------------------------------------

  6. Effect of Termination of Employment. The provisions of this Section 6 shall
apply in the event of termination of Executive’s employment, pursuant to
Section 5, or otherwise.

6.1    Payment in Full. Payment by the Company or its Affiliates of any Base
Salary, Bonus or other specified amounts that are due to the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company and its Affiliates to the Executive, except that
nothing in this Section 6.1 is intended or shall be construed to affect the
rights and obligations of the Company or its Affiliates, on the one hand, and
the Executive, on the other, with respect to any option plans, option
agreements, subscription agreements, stockholders agreements or other agreements
to the extent said rights or obligations therein survive termination of
employment.

6.2    Termination of Benefits. If Executive is terminated by the Company
without Cause, or terminates employment with the Company for Good Reason, and
provided that Executive elects continuation of health coverage pursuant to
Section 601 through 608 of the Employee Retirement Income Security Act of 1974,
as amended (“COBRA”), Company shall pay Executive or pay directly to the COBRA
administrator, at the election of the Company, an amount equal to the monthly
COBRA premiums for the Severance Term; provided further, such payment will cease
upon Executive’s entitlement to other health insurance without charge. Except
for medical insurance coverage continued pursuant to Section 5.2 hereof, all
other benefits shall terminate pursuant to the terms of the applicable benefit
plans based on the date of termination of the Executive’s employment without
regard to any continuation of Base Salary or other payments to the Executive
following termination of employment. Executive and Company agree to make such
changes to the reimbursement for COBRA as may be required to ensure compliance
with Internal Revenue Code section 409A.

6.3    Survival of Certain Provisions. Provisions of this Agreement shall
survive any termination of employment if so provided herein or if necessary to
accomplish the purpose of other surviving provisions, including, without
limitation, the obligations of the Executive under Sections 7 and 8 hereof. The
obligation of the Company to make payments to or on behalf of the Executive
under Sections 5.2, 5.4 or 5.5 hereof is expressly conditioned upon the
Executive’s continued full performance of his/her obligations under Sections 7
and 8 hereof. The Executive recognizes that, except as expressly provided in
Section 5.2, 5.4 or 5.5, no compensation is earned after termination of
employment.

 

  7. Confidential Information; Intellectual Property.

7.1    Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information (as that term is defined
in Section 11.2, below); that the Executive may develop Confidential Information
for the Company or its Affiliates and that the Executive may learn of
Confidential

 

Werthauser Employment Agreement

-8-



--------------------------------------------------------------------------------

Information during the course of his/her employment. The Executive will comply
with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his/her duties and responsibilities to the Company) any Confidential Information
obtained by the Executive incident to his/her employment or other association
with the Company and its Affiliates. The Executive understands that this
restriction shall continue to apply after employment terminates, regardless of
the reason for such termination.

7.2    Return of Documents. All documents, records, tapes and other media of
every kind and description relating to the business, present or otherwise, of
the Company and its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company and its Affiliates at
the time employment terminates, or at such earlier time or times as the Board or
CEO designee may specify, all Documents then in the Executive’s possession or
control.

7.3    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns to the Company (or as otherwise directed by the
Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive shall execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company or
its Affiliates to assign the Intellectual Property to the Company and to permit
the Company and its Affiliates to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. The Executive will not charge
the Company or its Affiliates for time spent in complying with these
obligations. All copyrightable works that the Executive creates shall be
considered “Work For Hire” under applicable laws.

 

  8. Restricted Activities.

8.1    Agreement Not to Compete With the Company. During the Executive’s
employment hereunder and for a period of 24 months following the date of
termination thereof (the “Non-Competition Period”), the Executive will not,
directly or indirectly, own, manage, operate, control or participate in any
manner in the ownership, management, operation or control of, or be connected as
an officer, employee, partner, director, principal, member, manager, consultant,
agent or otherwise with, or have any financial interest in, or aid or assist
anyone else in the conduct of, any business, venture or activity which in any
material respect competes with the following enumerated business activities to
the extent then being conducted or being planned to be conducted by the Company
or its Affiliates or being conducted or known by the Executive to being planned
to be conducted by

 

Werthauser Employment Agreement

-9-



--------------------------------------------------------------------------------

the Company or by any of its Affiliates, at or prior to the date on which the
Executive’s employment under this Agreement is terminated (the “Date of
Termination”), in the United States or any other geographic area where such
business is being conducted or being planned to be conducted at or prior to the
Date of Termination (a “Competitive Business”, defined below). For purposes of
this Agreement, “Competitive Business” shall be defined as: (i) any company or
other entity engaged as a “quick service restaurant” (“QSR”) which offers pizza
for sale; (ii) any “quick service restaurant” which is then contemplating
entering into the pizza business or adding pizza to its menu; (iii) any entity
which at the time of Executive’s termination of employment with the Company,
offers, as a primary product or service, products or services then being offered
by the Company or which the Company is actively contemplating offering; and
(iv) any entity under common control with an entity included in (i), (ii) or
(iii), above. Notwithstanding the foregoing, ownership of not more than 5% of
any class of equity security of any publicly traded corporation shall not, of
itself, constitute a violation of this Section 8.1.

8.2    Agreement Not to Solicit Employees or Customers of the Company. During
employment and during the Non-Competition Period the Executive will not,
directly or indirectly, (i) recruit or hire or otherwise seek to induce any
employees of the Company or any of the Company’s Affiliates to terminate their
employment or violate any agreement with or duty to the Company or any of the
Company’s Affiliates; or (ii) solicit or encourage any franchisee or vendor of
the Company or of any of the Company’s Affiliates to terminate or diminish its
relationship with any of them or to violate any agreement with any of them, or,
in the case of a franchisee, to conduct with any Person any business or activity
that such franchisee conducts or could conduct with the Company or any of the
Company’s Affiliates.

 

  9. Enforcement of Covenants. The Executive acknowledges that he/she has
carefully read and considered all the terms and conditions of this Agreement,
including without limitation the restraints imposed upon his/her pursuant to
Sections 7 and 8 hereof. The Executive agrees that said restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates and
that each and every one of the restraints is reasonable in respect to subject
matter, length of time and geographic area. The Executive further acknowledges
that, were he/she to breach any of the covenants or agreements contained in
Sections 7 or 8 hereof, the damage to the Company and its Affiliates could be
irreparable. The Executive, therefore, agrees that the Company and its
Affiliates, in addition to any other remedies available to it, shall be entitled
to preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants or agreements. The parties
further agree that in the event that any provision of Section 7 or 8 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of it being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

 

Werthauser Employment Agreement

-10-



--------------------------------------------------------------------------------

  10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his/her obligations
hereunder will not breach or be in conflict with any other agreement to which or
by which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or solicitation or similar
covenants or other obligations that would affect the performance of his/her
obligations hereunder. The Executive will not disclose to or use on behalf of
the Company or any of its Affiliates any proprietary information of a third
party without such party’s consent.

 

  11. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 11 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

11.1    Affiliates. “Affiliates” shall mean Domino’s Pizza, Inc., Domino’s, Inc.
and all other persons and entities controlling, controlled by or under common
control with the Company, where control may be by management authority or equity
interest.

11.2    Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others with whom they compete or do business, or with whom they plan to compete
or do business, and any and all information the disclosure of which would
otherwise be adverse to the interest of the Company or any of its Affiliates.
Confidential Information includes without limitation such information relating
to (i) the products and services sold or offered by the Company or any of its
Affiliates (including without limitation recipes, production processes and
heating technology), (ii) the costs, sources of supply, financial performance
and strategic plans of the Company and its Affiliates, (iii) the identity of the
suppliers to the Company and its Affiliates, and (iv) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received belonging to
others with any understanding, express or implied, that it would not be
disclosed.

11.3    ERISA. “ERISA” means the federal Employee Retirement Income Security Act
of 1974 and any successor statute, and the rules and regulations thereunder,
and, in the case of any referenced section thereof, any successor section
thereto, collectively and as from time to time amended and in effect.

11.4    Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the business activities
or any prospective activity of the Company or any of its Affiliates.

 

Werthauser Employment Agreement

-11-



--------------------------------------------------------------------------------

11.5    Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization.

 

  12. Withholding/Other Tax Matters. All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law. This Agreement shall be construed
consistent with the intent that all payment and benefits hereunder comply with
the requirements of, or the requirements for exemption from, Section 409A.
Notwithstanding the foregoing, the Company shall not be liable to the Executive
for any failure to comply with any such requirements.

 

  13. Miscellaneous.

13.1    Assignment. Neither the Company nor the Executive may assign this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any other Person or transfer
all or substantially all of its properties or assets to any other Person, in
which event such other Person shall be deemed the “Company” hereunder, as
applicable, for all purposes of this Agreement; provided, further, that nothing
contained herein shall be construed to place any limitation or restriction on
the transfer of the Company’s Common Stock in addition to any restrictions set
forth in any stockholder agreement applicable to the holders of such shares.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, and their respective successors, executors, administrators,
representatives, heirs and permitted assigns.

13.2    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13.3    Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any

 

Werthauser Employment Agreement

-12-



--------------------------------------------------------------------------------

subsequent breach. This Agreement may be amended or modified only by a written
instrument signed by the Executive and any expressly authorized representative
of the Company.

13.4    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (i) in the case of the Executive, to:
Judith L. Werthauser, 30 Frank Lloyd Wright, Ann Arbor, Michigan 48106, and
(ii) in the case of the Company, to the attention of Chief Executive Officer, at
30 Frank Lloyd Wright Drive, Ann Arbor, Michigan 48106, or to such other address
as either party may specify by notice to the other actually received.

13.5    Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior communications, agreements
and understandings, written or oral, between the Executive and the Company, or
any of its predecessors, with respect to the terms and conditions of the
Executive’s employment.

13.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

13.7    Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

13.8    Consent to Jurisdiction. Each of the Company and the Executive evidenced
by the execution hereof, (i) hereby irrevocably submits to the jurisdiction of
the state courts of the State of Michigan for the purpose of any claim or action
arising out of or based upon this Agreement or relating to the subject matter
hereof and (ii) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert by way of motion, as a defense or otherwise, in any
such claim or action, any claim that it or he/she is not subject personally to
the jurisdiction of the above-named courts, that its or his/her property is
exempt or immune from attachment or execution, that any such proceeding brought
in the above-named courts is improper, or that this Agreement or the subject
matter hereof may not be enforced in or by such court. Each of the Company and
the Executive hereby consents to service of process in any such proceeding in
any manner permitted by Michigan law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 13.4 hereof is reasonably calculated to give actual notice.

 

Werthauser Employment Agreement

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY:     DOMINO’S PIZZA LLC Date: 11/20/2015     By:  

/s/ J. Patrick Doyle

    Name:   J. Patrick Doyle     Title:   Chief Executive Officer THE EXECUTIVE:
      Date: 11/20/2015     By:  

/s/ Judith L. Werthauser

    Judith L. Werthauser

 

Werthauser Employment Agreement

-14-



--------------------------------------------------------------------------------

EXHIBIT A

DOMINO’S PIZZA SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

(PLEASE SEE TAB 3)

 

Werthauser Employment Agreement

-15-



--------------------------------------------------------------------------------

EXHIBIT 3.2

(None, unless additional information is set forth below.)

 

Werthauser Employment Agreement

-16-